ORDER
By separate order dated September 11, 1998, respondent was placed on interim suspension.
IT IS ORDERED that Frank B. Register, Jr., Esquire, is appointed to assume responsibility for respondent’s client files, trust aecount(s), escrow account(s), operating accounts(s), and any other law office accounts respondent may maintain. Mr. Register shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Register may make disbursements from respondent’s trust account(s), escrow account(s), operating accounts(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
*502This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the aceount(s) and shall further serve as notice to the bank or other financial institution that Frank B. Register, Jr., Esquire, has been duly appointed by this Court.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT